Citation Nr: 1034874	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable rating for otitis media 
prior to September 27, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to 
May 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In that 
decision, the RO found that a prior January 1994 RO decision 
denying service connection for otitis media was clearly and 
unmistakably erroneous.  The RO therefore awarded an earlier 
effective date of January 6, 1994, for the grant of service 
connection for this condition.  

In doing so, the RO determined that an initial 0 percent (i.e., 
noncompensable) rating was warranted for the otitis media since 
the initial grant of service connection on January 6, 1994, until 
an increase in the rating for this condition to 10 percent 
effective September 27, 2003, based on a VA treatment record as 
of that date showing this condition warranted this higher rating 
under the applicable diagnostic criteria.  The Veteran maintains 
the 10 percent rating, instead, should go back to the initial 
grant of service connection, January 6, 1994, because his otitis 
media also met the requirements for this higher rating even then.

In June 2010, as support for his claim, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board, commonly referred to as a travel Board hearing.  
During the hearing, the Veteran's representative reiterated that 
the Veteran is only appealing the initial noncompensable rating 
assigned prior to September 27, 2003, and is not disputing the 10 
percent rating assigned since that date since this is the maximum 
schedular rating available.  See 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6200.




FINDINGS OF FACT

1.  Since the initial grant of service connection, January 6, 
1994, the Veteran's otitis media has been manifested by chronic 
ear disease with suppuration.

2.  The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of the regular 
rating schedule standards.


CONCLUSION OF LAW

The criteria are met for a higher initial 10 percent rating for 
the otitis media even prior to September 27, 2003 (that is, 
retroactive to January 6, 1994, the effective date of the grant 
of service connection for this condition).  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.87, DC 6200 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on its 
merits, providing relevant statutes, regulations, and precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations impose obligations on VA to provide claimants with 
notice and assistance in the development of their claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373- 74 (2002).  These VCAA notice requirements 
apply to all elements of a service-connection claim, including 
the downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from a finding that a January 1994 RO decision 
denying service connection for otitis media was clearly and 
unmistakable erroneous, and a decision to grant service 
connection and assign an initial noncompensable rating for this 
disability since January 6, 1994.  In other words, this appeal 
arises from the initial rating assigned by the RO after granting 
service connection for this condition back to January 1994.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating 
that when, as here, the Veteran appeals his initial rating 
following the granting of service connection for his disability, 
VA adjudicators must consider whether to "stage" the rating, 
meaning assign different ratings since the effective date of the 
grant to compensate him for times when the disability was more 
severe).  The Veteran already has what amounts to a "staged" 
rating, since his initial rating for his otitis media was 0 
percent from the initial grant of service connection on January 
6, 1994, and was increased to 10 percent as of September 27, 
2003.  But as already explained, be maintains the higher 10 
percent rating should date back to January 6, 1994, not just 
September 27, 2003, because his otitis media was as severe then 
as when increased to this higher level.

When, as here, the claim arose in another context - namely, the 
Veteran trying to establish his underlying entitlement to service 
connection, and this since has been granted and he has appealed a 
"downstream" issue such as the initial rating assigned for his 
disability, no further VCAA notice is required concerning this 
downstream issue because the claim as it arose in its initial 
context has been substantiated, so the initial intended purpose 
of the VCAA notice has been served.  Goodwin v. Peake, 22 Vet. 
App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require 
VA to issue a statement of the case (SOC) if the disagreement 
concerning the downstream issue is not resolved.  And, here, the 
RO provided this necessary SOC in April 2006, citing the statutes 
and regulations governing the assignment of the initial 
noncompensable rating for the otitis media and discussing the 
reasons and bases for not assigning a higher initial rating.  See 
also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Nevertheless, although an additional VCAA notice letter is not 
required in this case, the RO sent the Veteran a letter in June 
2008 - including discussing this downstream disability rating 
element of his claim and the requirements for showing his 
entitlement to a higher, i.e., increased rating.  See again 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See also 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), 
overruling Vazquez-Flores v. Peake, 22 Vet. App. 37, (2008), 
wherein the Federal Circuit Court concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit Court held, "insofar as 
the notice described by the Veterans Court ... requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments." Vazquez, 2009 WL 
2835434, at 10.

Moreover, after providing this additional VCAA notice, the RO 
readjudicated the claim in a November 2008 supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (indicating that if, for whatever reason, VCAA 
notice was not provided prior to initially adjudicating the claim 
or, if provided, the notice was inadequate or incomplete, this 
timing error can be effectively rectified ("cured") by providing 
any necessary VCAA notice and then going back and readjudicating 
the claim - such as in SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.)

Also keep in mind that the Board is granting the Veteran's claim, 
not denying it, and assigning a higher 10 percent initial rating 
(the rating he is requesting) retroactive to the earlier date 
desired - January 6, 1994.  So he is receiving the benefit he 
believes he is entitled to.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (indicating he may set the parameters of his appeal).

VA also has fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that 
he and his representative identified as relevant to the claim, 
including those concerning the severity of his otitis media 
dating back to January 6, 1994.  During his recent hearing, he 
had in his possession and referenced several VA treatment records 
dating back to January 1994 showing he was entitled to the higher 
10 percent rating (not just 0 percent) even then.  So a VA 
examination is not needed to decide this claim because the Board 
already has sufficient evidence in the file to make this 
important determination.  38 C.F.R. §§ 3.327, 4.2.  See also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  And see 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) and Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  Accordingly, the Board finds 
that no further development is needed to meet the requirements of 
the VCAA.

II.  Entitlement to an Initial Compensable 
Rating for the Otitis Media prior to 
September 27, 2003

Since, as mentioned, this claim arose from the Veteran's 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal consideration 
for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (extending this practice even to cases involving 
established ratings) and 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).



Disability ratings are determined by applying the criteria set 
forth in VA's Rating Schedule.  Ratings are based on the average 
impairment of earning capacity. Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Chronic suppurative otitis media is rated under DC 6200.  In 
order to obtain a 10 percent rating under this code, the evidence 
needs to show chronic middle ear disease with suppuration or with 
aural polyps.  See 38 C.F.R. § 4.87, DC 6200.  In every instance 
where the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  See 38 
C.F.R. § 4.31.

The 10 percent rating assigned for the Veteran's otitis media was 
based on a VA treatment record dated September 27, 2003, showing 
drainage from his left ear.  In determining whether the condition 
met the requirements for this higher rating even prior to this 
date, however, the Board must examine the earlier medical and 
other evidence dating back to January 6, 1994, the effective date 
of the grant of service connection for this condition.  See Meeks 
v. West, 12 Vet. App. 352 (1999) (holding that the percentage 
evaluation awarded in conjunction with the original grant of 
service connection is not controlled by the laws and regulations 
referable to the effective dates of service connection).



After carefully considering this earlier-dated evidence, the 
Board finds that it supports assigning this higher 10 percent 
rating back to the initial grant of service connection on January 
6, 1994.  VA treatment records since that time clearly show the 
Veteran's otitis media has been rather continuous manifested by 
active ear disease with suppuration.  And even though there is no 
evidence of aural polyps dating back to the initial grant of 
service connection, active ear disease with suppuration, alone, 
is sufficient to grant this higher 10 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

These earlier-dated VA treatment records show the Veteran was 
seen for drainage from his right ear due to otitis media on a 
number of occasions since October 1993.  For example, right-ear 
drainage was noted when seen in October 1993; 
whitish-brownish debris was noted in the right ear when seen in 
February 1994; clear drainage from the right ear was noted when 
seen in March 1994; right-ear drainage, particularly at night, 
was reported when seen in March 1994; a then recent right ear 
infection with drainage was noted when seen in November 1998; and 
emergency room treatment was administered for otitis media in 
December 1998.  Many of these earlier-dated records also 
described or characterized the Veteran's otitis media as chronic, 
so recurrent or persistent.  In sum, these records show the 
condition was manifested by chronic ear disease with suppuration 
since the initial grant of service connection on January 6, 1994.  
Thus, an initial 10 percent rating is warranted since that 
earlier date.

Because, as a result of this award, the Veteran now has the 
maximum possible rating of 10 percent for his otitis media under 
the applicable DC 6200 dating back to the grant of service 
connection for this condition, he must look elsewhere to receive 
an even higher rating for this disability.  That said, he 
clarified during his recent hearing that he is only requesting 
that his 10 percent rating date back to January 6, 1994, rather 
than just to September 27, 2003.  He indicated that he is not 
requesting an even higher rating for this condition, just this 
earlier effective date for the higher 10 percent rating.  So in 
assigning this higher rating back to that earlier date, in this 
decision, his appeal has been granted to the extent requested.

The Board nevertheless will consider whether the claim should be 
referred to the Under Secretary for Benefits or to the Director 
of Compensation and Pension Service for consideration of "an 
extraschedular evaluation."  Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997) (when a Veteran is in receipt of the maximum 
combined schedular evaluation possible pursuant to the amputation 
rule of 38 C.F.R. § 4.68, consideration of entitlement to an 
extraschedular rating for the disability at issue is still 
appropriate).  See also Bagwell v. Brown, 9 Vet. App. 37 (1996).

In exceptional cases, where schedular evaluations are found to be 
inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of 


hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this particular case at hand, the Board finds that the 
Veteran's symptomatology and limitation of functioning are 
reasonably contemplated by the rating schedule under the first 
prong of this analysis.  It is therefore unnecessary to reach the 
question of whether the disability causes marked interference 
with his employment or frequent periods of hospitalization.  But 
even assuming for the sake of argument that the second prong of 
Thun applies, there is still no evidence that his otitis media 
has independently caused marked interference with his employment, 
meaning above and beyond that contemplated by his assigned 10 
percent schedular rating (which now dates back to January 6, 
1994, rather than just to September 27, 2003).

There is no indication the Veteran's otitis media has 
necessitated frequent hospitalizations.  He was hospitalized for 
two days in March 1994 for an ossicular reconstruction and total 
replacement prosthesis in his left ear.  In November 1998, he was 
again hospitalized, this time for three days, for a tympanoplasty 
with occisular chain reconstruction of his right ear due to the 
chronic otitis media.  So, although he has been hospitalized for 
treatment of his otitis media, it has not been on the required 
frequent basis - relatively speaking.

There also is no evidence the otitis media has markedly 
interfered with the Veteran's employment.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of time working from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Thus, even if his otitis media has caused some 
interference with his employment, this alone would not be 
tantamount to concluding there has been marked interference with 
his employment - again, meaning above and beyond that 
contemplated by the assigned 10 percent rating.  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.).

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  See also VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent initial rating is granted for the otitis 
media as of January 6, 1994 (so prior to September 27, 2003), 
subject to the laws and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


